947 F.2d 954
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
John Fletcher PENDERGRASS, Plaintiff-Appellant,v.Gary W. DELAND, Executive Director of the Utah Department ofCorrections;  Tamara M. Holden, as Warden of the Utah StatePrison;  Paul Rasmussen, as an inmate Disciplinary hearingofficer, Defendants-Appellees.
No. 91-4069.
United States Court of Appeals, Tenth Circuit.
Oct. 15, 1991.

Before STEPHEN H. ANDERSON, TACHA and BRORBY, Circuit Judges.
ORDER AND JUDGMENT*
BRORBY, Circuit Judge.


1
After examining the briefs and the appellate record, this three-judge panel has determined unanimously that oral argument would not be of material assistance in the determination of this appeal.   See Fed.R.App.P. 34(a);  10th Cir.R. 34.1.9.   The cause is therefore ordered submitted without oral argument.


2
Mr. Pendergrass is a state inmate.   He filed a pro se complaint setting forth several disciplinary actions taken against him by prison officials and basically alleged denial of due process.   The matter was referred to a magistrate judge who concluded the suit should be dismissed under 28 U.S.C. § 1915.


3
The trial court dismissed the suit under 28 U.S.C. § 1915(d) as to two of the defendants and allowed Mr. Pendergrass twenty days to file an amended complaint against the third defendant.   It is this order that Mr. Pendergrass appeals pro se.


4
The order appealed is not a final order and we therefore have no jurisdiction.   See Grandbouche v. Clancy, 825 F.2d 1463, 1468 (10th Cir.1987);   Adult Film Ass'n of America, Inc. v. Thetford, 776 F.2d 113 (5th Cir.1985).


5
The appeal is DISMISSED.   The mandate shall issue forthwith.



*
 This order and judgment has no precedential value and shall not be cited, or used by any court within the Tenth Circuit, except for purposes of establishing the doctrines of the law of the case, res judicata, or collateral estoppel.   10th Cir.R. 36.3